Citation Nr: 0909634	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-38 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Priority Group 3 veteran's status for 
treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 14, 1942 to 
September 15, 1942.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Veterans Health Administration (VHA) 
that the Veteran, who is currently enrolled in Priority Group 
5 in the VA health care system, was not entitled to Priority 
Group 3 status.  The veteran timely appealed.

The Veteran was scheduled to testify at a personal hearing 
before a member of the Board sitting at the RO in July 2008, 
but he failed to appear without explanation.  Consequently, 
the request for a personal hearing is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  

The appeal is REMANDED to the VHA VA Medical Center (VAMC).  
VA will notify the appellant if further action is required.


REMAND

The veteran maintains that he should receive Priority Group 3 
veteran's status for VA treatment purposes because he was 
released from active military service for a disability 
aggravated in the line of duty.

On the Veteran's May 1942 entrance examination report, it was 
noted under musculoskeletal defects that he had had a 
sacroiliac sprain four months earlier, with no symptoms.  He 
was hospitalized in August 1942 for first degree 
spondylolisthesis of the fifth lumbar vertebra of 
undetermined cause; the condition was considered to have 
existed prior to service entrance.  Due to his condition, the 
Veteran was released from service.

The issue of entitlement to service connection for low back 
disability was denied by an unappealed rating decision in 
December 1942 because the Veteran's back condition was 
considered congenital.  It was again denied by rating 
decisions in October 1999 and March 2001 because no new and 
material evidence sufficient to reopen the claim had been 
submitted.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, can not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

According to VA regulations at 38 C.F.R. § 17.36 (2008), 
veteran claimants are broken down into eight priority groups 
in determining priority and eligibility for VA treatment.  
The Secretary will determine which categories of veterans are 
eligible to be enrolled based, in pertinent part, on the 
following order of priority:

(3)	Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151, veterans whose entitlement 
to disability compensation is suspended because of the 
receipt of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based on multiple 
noncompensable service- connected disabilities that clearly 
interfere with normal employability.

The Veteran essentially contends  that he should receive 
service connection for low back disability based on 
aggravation, in accordance with VAOPGCPREC 82-90, which would 
then warrant his enrollment in Priority Group 3. 

Consequently, the issue on appeal is inextricable intertwined 
with the raised issue of whether new and material evidence 
has been received to reopen a claim for service-connection 
for a low back disability; and the raised issue must be 
adjudicated prior to adjudication of the issue of entitlement 
to Priority Group 3 veteran's status (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Hence, a remand of these 
matters is warranted.

Accordingly, the case is REMANDED to the VAMC for the 
following actions:

1.  Together with any relevant 
information it deems necessary for 
disposition of the claim, VHA must 
initially sent this case to the Appeals 
Management Center (AMC)/RO for 
adjudication of the raised issue of 
whether new and material evidence has 
been received to reopen a claim for 
service-connection for a low back 
disability.

2.  The AMC/RO should adjudicate the 
raised issue of whether new and 
material evidence has been received to 
reopen a claim for service-connection a 
low back disability, which should 
include taking any action deemed 
necessary by the AMC/RO prior to 
adjudication.  

3.  After completion of the above, the 
AMC/RO should refer the case back to 
the VHA for adjudication of the issue 
of entitlement to Priority Group 3 
veteran's status based on all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The veteran and his representative should 
be reminded that to vest the Board with 
jurisdiction over the raised issue of 
whether new and material evidence has 
been received to reopen a claim for 
service-connection for a low back 
disability, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects the 
appeal as to the raised issue, the RO 
should undertake all appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The AMC/RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

